DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group VI, claims 14-16, 18 and 22 in the reply filed on 02/25/2021 is acknowledged.  The traversal is on the ground(s) that Yee et al. only discloses an anti-human hemoglobin-haptoglobin antibody. Specifically, Applicant argues Yee et al. only discloses a hemoglobin-haptoglobin antibody and argues that the Examiner has not shown that Yee et al. discloses the specific technical feature of “the monoclonal antibody-immobilized insoluble carrier particle causes the agglutination reaction with a hemoglobin-haptoglobin complex but does not cause the agglutination reaction with hemoglobin”.  This is not found persuasive because there is no evidence to support the antibody of Yee is distinct from Applicant’s. In particular, Applicant’s arguments indicate no specific structure/feature of Applicant’s antibody that would support that Applicant’s antibody is structurally different from that taught by the prior art. For this reason, Applicant’s arguments are not persuasive. 
Nonetheless, see further Yee et al. in view of Thorpe (see cited and discussed in more detail below under 35 U.S.C 103), for the reasons as discussed further below, it would have been 
However, rejoinder will be reassessed at each stage of prosecution hereafter. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 10-13 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/2021.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2017/019736, filed 05/26/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-107343, filed on 05/30/2016 in Japan.

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/27/2018, 12/28/2018 and 12/11/2019 have been considered, initialed and are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 14-16, 18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites a “monoclonal antibody-immobilized insoluble carrier particle obtained by immobilizing one or more anti-human hemoglobin monoclonal antibodies to an insoluble carrier particle, wherein the monoclonal antibody-immobilized insoluble carrier particle causes an agglutination reaction with the hemoglobin-haptoglobin complex, but does not cause an agglutination reaction with hemoglobin”. As a result, the claim language is directed to one or more monoclonal antibodies having certain desired binding properties, namely monoclonal antibodies having the ability to cause agglutination with hemoglobin-haptoglobin, but not with hemoglobin (as in free hemoglobin). 

The claim scope is potentially enormous depending on how many monoclonal antibodies would also meet the functional requirements (bind the complex but not hemoglobin). By contrast, the scope of the description is narrow and only makes reference to 6 antibodies and their ability either alone (in some instances) or as combinations to cause agglutination with the complex (these 6 discussed in more detail below). Furthermore, the specification fails to disclose sufficient identifying characteristics of the genus, also discussed in more detail below.
The originally filed specification refers only to 6 particular species of monoclonal antibody (5C-2A, 7C-7B-8E, 1-5G-3C, 12-9G-C, 79-8G-3F and commercially available SU112), and in particular the specification only reports on the agglutination ability of two of these species as single antibodies (see Table 1, 5C-2A and 12-9G-C), and reports on the agglutination ability of 5 combinations of these antibodies (see the claimed language at claim 14 recites one or more antibodies; at claim 16 the claim recites the one or more is at least two or more). In referring to Table 1, the specification only provides 4 specific examples that meet the recited desired function. In particular, at Table 1, the combination of 1-5G-3C with SU112, the combination of 5C-2A and 7C-7B-8E, the combination of 7C-7B-8E and 79-8G-3F, and the combination of 12-9G-C and 79-8G-3F appear to be the only combinations that exhibit no agglutination with free hemoglobin. Each of 5C-2A alone, the combination of 5C-2A and 7C-7B-8E and 12-9G-C alone, show at least some agglutination with hemoglobin. 
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies that are immobilized to an insoluble carrier particle and cause agglutination with hemoglobin-haptoglobin complex but not hemoglobin.
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In this case, the disclosure of the 4 pairs of specific antibody examples as at Table 1 (the 4 of which meet the requirement of causing agglutination of complex but no agglutination of hemoglobin) is insufficient to represent the claimed genus of monoclonal antibodies having the recited functional properties.
There claimed genus would encompass products of potentially substantial variability in the genus. Without disclosure of any common partial structure or other sufficient identifying characteristics of the genus, the examples do not constitute a representative number of species and do not sufficiently describe the genus claimed. 

The specification does not support Applicant had possession of the invention with respect to the entire genus of antibodies. 
One cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional property (cause agglutination with complex, but not hemoglobin). Applciant was not in possession of all antibodies capable of binding the complex. Additionally, the characteristics defining the genus of antibodies that cause agglutination with the complex and not hemoglobin are unknown as this only sets forth what the antibodies do and not what they are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function. Further, the claims recite the antibody is an anti-human hemoglobin antibody; one also cannot readily visualize which anti-hemoglobin antibodies would not be capable of agglutination with hemoglobin (considering an antibody typically binds its antigen/or is expected to bind the antigen the corresponding antigen).
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying 
Claim 15
Dependent claim 15 recites “wherein the one or more anti-human hemoglobin monoclonal antibodies are one of 5C-2A NPMD accession number NITE BP-02268) or 12-9G-C
(NPMD accession number NITE BP-02269)”; however, from the data at Table 1, it is clear the recited species fail to meet the recited functional requirement at independent claim 14 (“does not cause agglutination reaction with hemoglobin”, see further addressed below in the rejection regarding scope of enablement). Although agglutination with hemoglobin is much lower than with the complex of hemoglobin-haptoglobin, it is also clear from Table 1 that there is some agglutination.
	Claim 16
 	Claim 16 recites “wherein the one or more anti-human hemoglobin monoclonal antibodies are two or more selected from the group consisting of 5C-2A…, 7C-7B-8E…, 1-5G-3C…, 12-9G-C…, 79-8G-3F…, and SU112”; however, as discussed above, Applicant’s specification only supports that the 4 specific combinations as indicated previously above meet the recited function of causing agglutination of the complex but not hemoglobin. It is not readily predictable that every combination of two or more antibodies from this list would result in the desired functional ability, especially for example considering some species alone showed agglutination with hemoglobin, but when paired with another did not show agglutination with just hemoglobin. As an example of this see again at Table 1, at least 5C-2A alone showed agglutination with hemoglobin, yet the combination of 5C-2A with 79-8G-3F did not show agglutination with hemoglobin and the combination of 5C-2A with 7C-7B-8E did show 
	For all of these reasons, the specification fails to provide adequate written description for the genus of monoclonal antibodies as encompassed by the claims, said monoclonal antibodies described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics to define the genus.

Scope of Enablement
Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detection of hemoglobin-haptoglobin complex comprising the use of monoclonal antibody-immobilized  insoluble carrier particle that causes agglutination reaction with hemoglobin-haptoglobin complex but not with hemoglobin, wherein the one or more antibodies are a combination of: 1-5G-3C with SU112, the combination of 5C-2A and 7C-7B-8E, the combination of 7C-7B-8E and 79-8G-3F, or the combination of 12-9G-C and 79-8G-3F, does not reasonably provide enablement for detection causing agglutination with complex but not hemoglobin as recited wherein the one or more antibodies are 5C-2A or 12-9G-C alone, or comprising any other combination different from the 4 specific combinations indicated immediately above.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

	Regarding the breadth of the claims, the invention broadly encompasses any antibody-immobilized carrier particle comprising one or more anti-human hemoglobin monoclonal antibodies, wherein the carrier particle comprising the antibody/antibodies causes agglutination with hemoglobin-haptoglobin complex but not agglutination with hemoglobin; in particular see at claim 15 the recited language encompasses scenarios comprising merely one monoclonal antibody or any combination of more than one monoclonal antibody, wherein the one (or more than one) includes one of 5C-2A or 12-9G-C (i.e., this encompasses particle comprising 5C-2A only, 12-9G-C only or any combinations including at least one these species). The claim language at claim 16 encompasses two or more (i.e., at least two antibodies) wherein the at least 2 antibodies are a combination selected from 5C2A, 7C-7B-8E, 1-5G-3C, 12-9G-C, 79-8G-3F and SU112. 
	Regarding the state of the prior art, it does not appear that prior to Applicant’s invention, 5C-2A or 12-9G-C (as recited at claim 15), or combinations of at least two of the recited species at claim 16 were taught for detection of hemoglobin-haptoglobin complex, wherein the antibody/antibodies immobilized at the particle caused agglutination with the complex but not with hemoglobin. 
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
	In the present case, since it appears that little is known in the prior art regarding agglutination with the recited antibodies, it is necessary to rely on the specification to provide more detail as to how to make and use the invention in order to be enabling. 
	Regarding the working agglutination examples provided in the specification, Applicant performed experiments measuring agglutination with polystyrene latex particles comprising the antibodies immobilized thereon (see e.g., paras [0065]-[0066] and Table 1 of the PG Publication). Of the antibodies recited at the claims, Applicant reports data on only two species immobilized alone on particles, namely 5C-2A and 12-9G-C, and in both instances, the data shows that both exhibit at least some agglutination with free hemoglobin. There are no disclosed agglutination examples demonstrating any of the antibodies immobilized as a single antibody species on a particle, wherein the particle caused agglutination of the complex but no agglutination of hemoglobin. 
	As a result of the data in the specification, it is not readily predictable that any individual antibody provided as the only antibody (see the claim language encompasses “one or more”) on 
	Further, it is not readily predictable that any combination of at least two antibodies would be capable of the recited functional ability. See as mentioned previously above with regard the written description rejection, referring again to Table 1, the combination of 5C-2A with 79-8G-3F did not show agglutination with hemoglobin and yet the combination of 5C-2A with 7C-7B-8E did show agglutination with hemoglobin. Based on Applicant’s on data, it is not readily predictable which antibody combinations meet the recited functional limitation and bind complex but not just hemoglobin. It is not predictable that any combination of at least 2 of those recited at claim 16 would cause agglutination with complex but not with hemoglobin, given this example where 5C-2A combined with one antibody resulted in agglutination with hemoglobin, but when combined with another antibody did not result in agglutination with hemoglobin.
In reference to Applicant’s working example, (see at Table 1), the specification only provides 4 specific examples that meet the recited desired function. In particular, at Table 1, the combination of 1-5G-3C with SU112, the combination of 5C-2A and 7C-7B-8E, the combination of 7C-7B-8E and 79-8G-3F, and the combination of 12-9G-C and 79-8G-3F appear to be the only combinations that exhibit no agglutination with free hemoglobin as claimed, but do cause agglutination of the complex. 
The originally filed specification provides no guidance with regard to how to make or use the claimed invention consistent with the full scope of the present claim language. It is noted that "Tossing out the mere germ of an idea does not constitute enabling disclosure... [Reasonable detail must be provided in order to enable members of the public to understand and carry out the 
	Due to the state of the prior art, which fails to report on the use the recited antibodies alone or in combination (as at claims 15 and 16) immobilized on particles to cause agglutination of hemoglobin-haptoglobin complex but not agglutination with hemoglobin, the unpredictability in the art that any of the antibodies either alone or any unlimited combination may be used to cause agglutination of complex, but not with hemoglobin, the breadth of the claims which encompass either of 5C2A or 12-9G-C alone, or any combination of the 6 recited at claim 17 immobilized at a particle and for achieving the recited functions, and the lack of working examples commensurate in scope with the present claims, direction or guidance, in addition to the data showing agglutination with (free) hemoglobin with at least some of the recited/claimed species and/or combinations, the specification fails to teach the skilled artisan how to make or use the claimed invention commensurate with the scope of the claims, without undue experimentation. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al., US PG Pub No. 2011/0129860 in view of Yee et al., US PG Pub No. 2008/0227208A1 (cited previously) and Thorpe et al., US Patent No. 6,524,583.

	Karl et al. fails to specifically disclose any particular antibody reagent for the said agglutination. As such, Karl et al. fails to teach a monoclonal anti-human hemoglobin monoclonal antibody that causes agglutination with the complex but not with hemoglobin.
	Yee et al. teach using unique monoclonal or polyclonal antibody for the detection of antigen including hemoglobin-haptoglobin complex (an anti-human that specifically binds the complex, see e.g., para [0024] monoclonal and/or polyclonal). See also abstract and paras [0010], [0059], referring to antibodies that bind the complex.
	Regarding antibodies specific to a complex of two components but that doesn’t bind the individual components, methods of producing such complex specific antibodies are well known in the art. See for example Thorpe et al., Thorpe teach producing new monoclonal antibody reagents by immunizing animals with VEGF, some of the resulting hybridomas secreting monoclonal antibodies against the complex of VEGF and its receptor (i.e., producing anti-VEGF antibodies by immunization with VEGF, see col. 47, lines 4-11). See Thorpe at col. 47, lines 17-32 report particular antibodies that exhibit high specificity for VEGF complex (VEGF:receptor), but not free VEGF. In particular, Thorpe perform binding studies to determine antibody specificity/reactivity (e.g., col. 134, line 1-5 see also Table 1), indicating antibodies that bind both free and complex target, as well antibodies with specific affinity for just complex.
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the agglutination assay as taught by Karl et al. in order to employ complex specific antibody. Karl is silent as to the specific type of 
	It would have been even further obvious to have obtained the complex specific antibody of Yee by way of using known techniques in the art for the production of such; in particular, it would have been obvious to have arrived at an antibody that is an anti-human hemoglobin antibody that causes agglutination with the complex but not with free hemoglobin by way of immunizing animals with the free analyte (hemoglobin) to produce antigen specific hybridomas, and further to screen the resultant supernatants for free analyte and complex specific monoclonal antibodies. One would have been motivated to use the technique as demonstrated by Thorpe as an obvious matter of applying a known technique in the immunoassay/antibody art to a prior art known method. In particular, the prior art contained the base method of performing an agglutination assay for the detection of a hbhp complex in a sample, further the prior art recognized the use of complex specific antibodies to detect the hbhp complexes in sample. The prior art contained the art recognized technique for obtaining/producing complex specific antibodies comprising immunizing animals with the individual component antigen, screening supernatants to obtain antibodies specific to the complex (Thorpe). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an antibody causing agglutination with the complex but not with the individual component (i.e. an anti-human hemoglobin antibody produced with hemoglobin, that has been screened for specificity toward the complex, and as such is expected to be capable of 
	Regarding claim 18, see the combination of the cited art as set forth in detail above addresses a method comprising insoluble carrier particle that is a latex particle (see Karl cited above, teaching latex agglutination). 
	Regarding claim 22, see Yee et al. further teach animal antibodies can be goat, mouse and rabbit. It would have been further obvious to have arrived at monoclonal antibodies that are mouse (produced using a mouse animal model) as an obvious matter of selecting from a finite list of typically used animal models, considering mouse is a commonly relied upon animal model in the assay art (see the finite list of common models as disclosed by Yee, namely goat, mouse and rabbit). One of ordinary skill in the art could have pursued the finite list of options as set forth in Yee with a reasonable expectation of success (Yee disclosing only a finite list of 3).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641